PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/891,857
Filing Date: 8 Feb 2018
Appellant(s): PRAKASH et al.



__________________
Carter W. Reeb, Registration No. 76,323
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-7, 11-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tseng et al. US 2009/0249247 A1, published 10/1/2009, hereinafter “Tseng”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claims 1, 11 and 20:
Tseng discloses a method comprising: 
causing provision of a notification bar at an edge of a touch screen display, the notification bar providing information indicative of an event (Fig. 2B, [0052] – notification icons displayed in the status bar at the top of the display);  
enabling, responsive to user input, extension of the notification bar away from the edge of the touch screen display to display a first level associated with a notification class from among a plurality of different notification classes (Fig. 2B, [0028] [0041] [0052] [0053] – pull indicator down to show various message events associated with the notification icons, the message events correspond to missed calls, voice mails, emails, file transfers, file uploads, and other such events), and 
causing presentation of the notification bar to remain in an extended position away from the edge of the touch screen display so as to display the first level upon cessation of the user input (Fig. 2B, Fig. 2C, [0053] [0059] [0060]), 
wherein enabling extension of the notification bar comprises enabling extension of the notification bar to expose the first level responsive to a drag 

Claim 2 and 12:
Tseng teaches wherein the notification class of one level includes one or more messaging applications and the notification class of another level includes at least one of informational notices, currently running applications, available applications or a predefined set of application shortcuts (Fig. 2A and 2B, [0041] [0042]). 

Claim 3 and 13:
Tseng teaches further comprising causing, and responsive to exposure of each level that has a subsequent level thereafter, an indication of 

Claim 4 and 14:
Tseng teaches wherein causing the indication of existence of the subsequent level comprises causing a display of a partial preview of a next level in connection with expanding the notification bar to expose a current level([0043][0059] – bottom edge of the messages faded to black all the way down). 

Claim 5 and 15:
Tseng teaches further comprising enabling further extension of the notification bar to display a second level, separate from the first level, including one or more application shortcuts, wherein enabling extension and further extension of the notification bar comprises the first level to be displayed prior to causing the second level including the one or more application shortcuts to be displayed, and wherein the one or more application shortcuts included in the second level are based upon the application shortcuts that are most commonly employed ([0043] [0048] 

Claim 6 and 16:
Tseng teaches wherein enabling further extension of the notification bar comprises causing one or more additional levels of notification classes to be presented following the display of the second level including one or more application shortcuts ([0042]). 

Claim 7 and 17:
Tseng teaches wherein enabling further extension of the notification bar comprises causing the second level of one or more application shortcuts to be displayed at a leading edge of notification bar followed by the first level ([0042] [0043]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at 

Claims 8, 9 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng in view of Shia et al. US 2012/0204191 A1, published 08/09/2012, hereinafter “Shia”.

Claim 8 and 18:
Tseng teaches further comprising: enabling further extension of the notification bar in order to cause one or more additional levels of notification classes to be displayed ([0042] [0059]).  Tseng does not teach causing a respective level including a respective notification class to be closed in response to a selection by a user while one or more other levels of notification classes continue to be displayed. 
Shia discloses a similar notification interface with different levels of notification classes.  Shia teaches causing a respective level including a respective notification class to be closed in response to a selection by a user while one or more other levels of notification classes continue to be displayed ([0071] [0072]). 
It would have been obvious to one skilled in the art at the time the invention was made to have combined the closing of a level of Shia with the 

Claim 9:
Tseng in view of Shia teaches wherein causing a respective level to be closed comprises closing the respective level including the respective notification class in response to user selection of an item from the respective notification class (Shia, [0072]). 

Claims 10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng in view of Mozilla Thunderbird “When new messages arrive…”, 09/25/2006, hereinafter “Thunderbird”.

Claim 10 and 19:
Tseng teaches wherein causing provision of the notification bar indicating further available content at other levels ([0043]).  Tseng does not explicitly teach causing provision of a bobbing action of the notification bar indicating further available content at other levels. 

It would have been obvious to one skilled in the art at the time the invention was made to have combined the bobbing action of Thunderbird with the notification bar of Tseng to quickly and efficiently alert the user when a new notification arrives.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Double Patenting Rejection of claims 1-20.

(2) Response to Argument

**It should be noted the instant application is a continuation of application 13/486,543 which has a Patent Board Decision rendered 07/12/2017.**

Beginning on page 10 of the Appellant’s brief (hereinafter Brief), the Appellant argues specific issues, which are accordingly addressed below.

(1) Independent Claims 1, 11 and 20 are Not Anticipated Under 35 U.S.C 102
On page 12, of the Brief, the Appellant asserts Tseng fails to teach or suggest the provision of multiple levels of notification classes.  

The Examiner respectfully disagrees.
As pointed out by the Appellant, by support in the Appellant’s specification (see paragraph [0047]), the different notification classes to different levels may be associated with one or more messaging applications…and subsequent levels may be associated with an indication of missed calls or different messaging applications than the one or more that are associated with an earlier level.  As can be seen in Tseng, Fig. 2B, the first level is for emails, wherein the second level is for chat messages.  Tseng explicitly states a group of computer applications consisting of electronic mail, chat, text messaging, voice mail, and a posting of data to a shared networked is used to correspond to the notifications.  Even if one, would not accept that the messaging applications are different, the third level clearly shows an indication of a missed call, which explicitly corresponds to the Appellant’s specification as a different notification class.
The Appellant goes on to assert Tseng fails to teach or suggest that the extended position [in which the notification bar remains] is one of a 

The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the extended position [in which the notification bar remains] is one of a plurality of such positions in which the notification bar is capable of being caused to remain) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim as currently presented does not require the notification bar to be able to remain at a plurality of positions.  The claim recites “causing presentation of the notification bar to remain in an extended position away from the edge of the touch screen display so as to display the first level upon cessation of the user input”.  This limitation can be met by the notification bar being dragged to the bottom of the screen and remain extended.  Note, the term “the edge” is referring to an edge, not all or any edge(s) of the screen.  Tseng discloses dragging the notification bar. Note the bar moves as the user drags the bar down. When the bar is dragged to the bottom of the screen the notification bar will stay, until a notification is 
On page 13, the Appellant argues that Tseng fails to teach or suggest enabling extension of the notification bar to expose the first level responsive to a drag operation extending the notification bar to at least a threshold drag length corresponding to the first level, a further level associated with a different notification class being exposed in response to a further, separate and distinct, user input while the notification bar is extended comprising a drag operation in a retracting direction to expose the further level not previously exposed. 

The Examiner disagrees.
Tseng discloses a scenario where all the notifications (note each level is considered by the Examiner to be a different notification class) cannot be viewed with the screen space when the notification bar is fully extended.  When this occurs a fading of the notification at the bottom of the window is displayed to alert a user that more notifications are available but not currently visible.  For example, Figure 2B, shows that when the phone is in portrait orientation, all four notifications can be viewed.  However, in landscape orientation only 2 can be fully viewed, the third is partially at least a threshold drag length corresponding to the first level.  The threshold drag length is fully extended since the user can view the first level.  Tseng goes on to teach that while the notification bar is fully extended, the user is able to use a separate and distinct user input (scrolling up) of the notification window area to view additional messages that were not previously viewable.  In the instance of Fig. 2B, scrolling up would allow for the third and fourth notification to be fully visible.  The Examiner is interpreting the scrolling up as a drag operation in a retracting direction because the scrolling comprises the user dragging their finger up in the opposite direction in which the extension of the notification bar.  It is unclear how the Appellant, would construe what is explicitly disclosed in the Tseng reference as hindsight reasoning.  
The Appellant also brings up, on page 16 of the Brief, that the Examiner has alleged that the “notification bar” of Tseng may read on Appellant’s “first level” and the “status bar” may read on Appellant’s “further level”.  The Examiner has never made this assertion.  The only mention by the Examiner of the status bar was to teach on how to cause provision of a notification bar and providing information indicative of an event.   It’s not clear where the Appellant is drawing his assertions from.
(2) Dependent Claims 2 and 12 are Not Anticipated Under 35 U.S.C. 102
On pages 18-20 Appellant asserts Tseng fails to teach or suggest the notification class of one level includes one or more messaging applications and the notification class of another level includes at least one of informational notices, currently running applications, available applications or a predefined set of application shortcuts.
The Examiner disagrees.
As discussed in detail above, Tseng discloses displaying notifications.  Each line (level) is associated with a particular notification (email, chat, missed calls).  As can be seen in Fig. 2B, the first line (level) is for an email message.  The second line is for a chat message.  The third line is associated with a missed call.  The Examiner is interpreting the missed call as an information notice.  The Appellant lacks any explicit definition of “informational notices” to be interpreted anything more than a notice that provides the user with information, such as an indication of a missed call.  While the Appellant tends to belabor the issue of different notification classes, Tseng’s provided notifications can each fall into different notification classes as outlined by the Appellant’s specification.  What the Appellant tries to use against the Examiner’s assertions just further bolsters the Examiner’s position.  A single line of the display may indicate the number of email 

(3) Dependent Claims 3 and 13 are Not Anticipated Under 35 U.S.C 102
On pages 20 and 21, the Appellant asserts Tseng fails to teach or suggest “causing, and responsive to exposure of each level that has a subsequent level thereafter, an indication of existence of the subsequent level that includes one or more different notification classes relative to the notification classes of the one or more levels that are displayed’.

The Examiner disagrees.
For the same reasons as presented above in regards to displaying different notification classes, the claim is not patentable over the cited reference.  In addition Tseng discloses the bottom edge of the messages is 

(4) Dependent Claims 4 and 14 are Not Anticipated Under 35 U.S.C. 102
On pages 21-23, the Appellant asserts Tseng fails to teach or suggest “causing the indication of existence of the subsequent level comprises causing a display of a partial preview of a next level in connection with expanding the notification bar to expose a current level”
The Examiner disagrees.
For the same reasons as presented above in regards to displaying different notification classes, the claim is not patentable over the cited reference.  In addition Tseng discloses the bottom edge of the messages is faded to black all the way down to indicate that additional notifications are available/exist.
(5) Dependent claims 5 and 15 are Not Anticipated Under 35 U.S.C. 102
  On pages 23-26, the Appellant asserts Tseng fails to teach or suggest “enabling further extension of the notification bar to display a second level, separate from the first level, including one or more application shortcuts, 

The Examiner disagrees.
Tseng discloses as the user drags the notification bar down a different notification is revealed.  The notifications can correspond to different events.  It should be noted that any of the notifications are considered application shortcuts due to selection of the notification will bring up the application corresponding to the notification.  Tseng goes on to state that the notifications (application shortcuts) can correspond to the category having the most messages.  

(6) Dependent claims 6 and 16 are Not Anticipated Under 35 U.S.C. 102
  On pages 27-28, the Appellant asserts Tseng fails to teach or suggest “enabling further extension of the notification bar comprises causing one or more additional levels of notification classes to be presented following the display of the second level including one or more application shortcuts”.


Similar to the discussion above of claim 5 and 15, Tseng allows for additional levels to be presented as the notification bar is dragged down.  The notifications can correspond to different events.  It should be noted that any of the notifications are considered application shortcuts due to selection of the notification will bring up the application corresponding to the notification.

(7) Dependent claims 7 and 17 are Not Anticipated Under 35 U.S.C. 102
  On pages 28-30, the Appellant asserts Tseng fails to teach or suggest “enabling further extension of the notification bar comprises causing the second level of one or more application shortcuts to be displayed at a leading edge of notification bar followed by the first level”.

The Examiner disagrees.
Similar to above in regards to different notification classes, the Examiner’s position is the same.  Additionally, Tseng discloses as the user drags the notification bar down, additional notifications are shown.  As can be seen in the figures the additional message are displayed at the bottom as the user drags down.  

(8) Dependent Claims 8, 9 and 18 are Not Obvious under pre-AIA  U.S.C. 103
The Appellant asserts the combination of the references fail to teach or suggest causing a respective level including a respective notification class to be closed in response to a selection by a user while one or more other levels of notification classes continue to be displayed.

The Examiner disagrees.
It appears the Appellant is arguing the combination of the references fails to teach, once again, the different notification classes, which has been addressed above and should be applied in response to this argument.  Tseng discloses displaying different notification classes on levels.  Tseng also teaches selection of a notification class. Tseng failed to teach teaches causing a respective level including a respective notification class to be closed in response to a selection by a user while one or more other levels of notification classes continue to be displayed.  However Shia discloses having messages and upon selection of the message it will remove the message from the screen.  One would be motivated to combine the two references to allow for users to dismiss notifications that are not needed by the user and thereby making more space to view additional notifications not previously seen.  In particular with Tseng, since the notification class can be grouped by application, for instance an email application, upon selection of the new message has been received.  The combination of the references reasonably teaches the claimed limitation and one skilled in the art would have been motivated to combine.

(9) Dependent Claims 10 and 19 are Not Obvious under pre-AIA  U.S.C. 103
	The Appellant asserts one skilled in the art would have not been motivated to modify the notification interface of Tseng to incorporate the bobbing action taught by Thunderbird.

	The Examiner disagrees.
	The Examiner would first like to address the Appellant’s concern on the date of the article.  The Article clearly states is was posted on September 25, 2006.  Additionally the earliest date as can be seen for a response to the blog is shown as December 13, 2006.  Both dates are well before any filing/priority date afforded to the instant application.
	The provisioning of the notification bar is to provide information indicative of an event.  In Tseng, this is shown by displaying an icon on the 










Respectfully submitted,
/ANDREA N LONG/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        

Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175               

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                                 


                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.